DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.

 Response to Arguments
Applicant’s arguments, see pages 7-10 of reply, filed 10/24/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.SC. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu et al., “RENO: A High-efficient Reconfigurable Neuromorphic Computing Accelerator Design”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al., “Toward on-chip acceleration of the backpropagation algorithm using nonvolatile memory” (herein Narayanan) in view of Liu et al., “RENO: A High-efficient Reconfigurable Neuromorphic Computing Accelerator Design” (herein Liu).
Regarding claim 1, Narayanan teaches a system comprising: 
an array of neural cores having at least one dimension, wherein each of the neural cores comprises a plurality of ordered input wires, a plurality of ordered output wires, and a plurality of synapses, each of the synapses operatively coupled to one of the plurality of input wires and one of the plurality of output wires [An array of array blocks (i.e. neural cores) comprises an NVM array implementing synapses and West and South side input and output wires connected to the synapses. Narayanan at “Generic architecture for on-chip learning” section, 1st and 4th paragraphs; FIG. 2; See “Recap of previous work” section and FIG. 1 for NVM array details]; 
a plurality of signal wires, wherein at least one of the plurality of signal wires is disposed along each dimension of the array of neural cores [The chip comprises row and column wires. See Narayanan at “Generic architecture for on-chip learning” section, 1st paragraph; FIG. 2 and caption]; and 
a plurality of routers, each of which is operatively coupled to (i) one of the plurality of neural cores and (ii) at least one of the signal wires along each of the dimensions of the array of neural cores [The system comprises a routing network (i.e. a plurality of routers) coupled to the array blocks (i.e. neural cores) and the row/column wires. Narayanan at “Generic architecture for on-chip learning” section, 2nd and 3rd paragraphs; FIG. 2 and caption. The routing network comprises a plurality of routing components (each of which is a router) each coupled to the array blocks (i.e. neural cores). Narayanan at “Generic architecture for on-chip learning” section, 2nd and 3rd paragraphs; FIG. 2 and caption], wherein 
each of the plurality of routers is adapted to selectively route a signal from the at least one signal wire to its coupled neural core [The routing network routes inputs on the wires to a selected subset of NVM arrays (i.e. neural cores). Narayanan at “Generic architecture for on-chip learning” section, 2nd and 3rd paragraphs; FIG. 2 and 3 and captions], and 
each of the plurality of routers is adapted to selectively route a signal from its coupled neural core to the at least one signal wire [The routing network routes outputs from NVM arrays (i.e. neural cores) to the edge of the chip on the wires. Narayanan at “Generic architecture for on-chip learning” section, 2nd and 3rd paragraphs; FIG. 2 and 3 and captions].
Narayanan doesn’t teach that each of the plurality of routers includes a plurality of transmission gates. In the same field of neural network acceleration, Liu teaches a plurality of routers adapted to route signals between signal wires and memristor-based crossbar (MBC) arrays, wherein each of the plurality of routers includes a plurality of transmission gates [MBC arrays are connected (i.e. via signal wires) group routers that comprise transmission gates. Liu at sections 3.1 and 3.2; Figs. 3 and 4]. The group routers enable efficient transmission of analog data with dynamic routing [Liu at section 3.2, 1st and 2nd paragraphs]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the routing network of Narayanan to comprise a plurality of group routers, wherein each of the plurality of routers includes a plurality of transmission gates, as taught by Liu, in order to enable efficient transmission of analog data with dynamic routing. 

Regarding claim 11, Narayanan teaches a method comprising: 
receiving a signal at a router via a plurality of signal wires [The routing network receives inputs on the mesh wires. Narayanan at “Generic architecture for on-chip learning” section, 2nd and 3rd paragraphs; FIG. 2 and caption]; 
selectively routing, by the router, the signal from at least one signal wire to a neural core [The routing network routes inputs on the wires to a selected subset of NVM arrays (i.e. neural cores). Narayanan at “Generic architecture for on-chip learning” section, 2nd and 3rd paragraphs; FIG. 2 and caption]; and 
selectively routing, by the router, a signal from the neural core to the plurality of signal wires [The routing network routes outputs from NVM arrays (i.e. neural cores) to the edge of the chip on the wires. Narayanan at “Generic architecture for on-chip learning” section, 2nd and 3rd paragraphs; FIG. 2 and 3 and captions], wherein 
the neural core comprises a plurality of ordered input wires, a plurality of ordered output wires, and a plurality of synapses, each of the synapses operatively coupled to one of the plurality of input wires and one of the plurality of output wires [Array blocks (i.e. neural cores) comprises an NVM array implementing synapses and West and South side input and output wires connected to the synapses. Narayanan at “Generic architecture for on-chip learning” section, 1st and 4th paragraphs; FIG. 2; See “Recap of previous work” section and FIG. 1 for NVM array details], and 
the plurality of signal wires are disposed along each dimension of an array of neural cores comprising the neural core [The chip comprises row and column wires (i.e. along each dimension) connecting the mesh of array blocks (i.e. neural cores). See Narayanan at “Generic architecture for on-chip learning” section, 1st paragraph; FIG. 2 and caption].
Narayanan doesn’t teach that the router includes a plurality of transmission gates. In the same field of neural network acceleration, Liu teaches routers adapted to route signals between signal wires and memristor-based crossbar (MBC) arrays, wherein each of the routers includes a plurality of transmission gates [MBC arrays are connected (i.e. via signal wires) group routers that comprise transmission gates. Liu at sections 3.1 and 3.2; Figs. 3 and 4]. The group routers enable efficient transmission of analog data with dynamic routing [Liu at section 3.2, 1st and 2nd paragraphs]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the routing network of Narayanan to comprise a group router, wherein the router includes a plurality of transmission gates, as taught by Liu, in order to enable efficient transmission of analog data with dynamic routing. 

Regarding claims 2 and 12, taking claim 2 as exemplary, Narayanan and Liu teach the system of claim 1, wherein the array of neural cores has two dimensions [The array is a two-dimensional array. See Narayanan at “Generic architecture for on-chip learning” section; FIG. 2].

Regarding claims 3 and 13, taking claim 3 as exemplary, Narayanan and Liu teach the system of claim 1, wherein one signal wire corresponds to each of the plurality of input wires of the neural cores and one signal wire corresponds to each of the plurality of output wires of the neural cores [Each of the row and column wires (i.e. signal wires) corresponds to the West side wires (i.e. plurality of input wires) and South side wires (i.e. plurality of output wires), respectively of each array block (i.e. neural core). See Narayanan at “Generic architecture for on-chip learning” section; FIG. 2].

Regarding claims 4 and 14, taking claim 4 as exemplary, Narayanan and Liu teach the system of claim 3, wherein the signal wires are disposed in a plane parallel to the neural cores [The row and column wires (i.e. signal wires) run north/south and east/west, which parallel (and inherently in a plane) to the north/south and east/west orientation of the array blocks (i.e. neural cores). See Narayanan at “Generic architecture for on-chip learning” section; FIG. 2].

Regarding claims 5 and 15, taking claim 5 as exemplary, Narayanan and Liu teach the system of claim 3, wherein the plurality of signal wires are disposed in a mesh [The column and row wires/lines are in the form of a mesh. See Narayanan at “Generic architecture for on-chip learning” section; FIG. 2].

Regarding claims 6 and 16, taking claim 6 as exemplary, Narayanan and Liu teach the system of claim 1, wherein each of the plurality of routers is adapted to selectively bypass its coupled neural core [The routing network is adapted so that the inputs and outputs are directed to only a small subset of the array blocks (i.e. neural cores), thereby bypassing other coupled neural cores. Narayanan at “Generic architecture for on-chip learning” section, 3rd paragraph; FIG. 2].

Regarding claims 7 and 17, taking claim 7 as exemplary, Narayanan and Liu teach the system of claim 1, wherein each of the plurality of routers is adapted to transmit a signal in two directions along the at least one signal wire [The routing network receives input and transmits output in different directions during forward propagation and backpropagation, respectively, on the same path (i.e. wires). See Narayanan at FIG. 2 and “Backpropagation of errors” section, 1st paragraph].

Regarding claims 8 and 18, taking claim 8 as exemplary, Narayanan and Liu teach the system of claim 1, further comprising a plurality of digital buffers, each of which is operatively coupled to one of the plurality of routers, wherein each of the plurality of digital buffers is adapted for signal restoration [Each array block (i.e. neural core) comprises a plurality of local bit storage (i.e. digital buffers) that are used later during weight update (i.e. signal restoration). Narayanan at FIG. 3 and 4 and captions].

Regarding claims 9 and 19, taking claim 9 as exemplary, Narayanan and Liu teach the system of claim 1, wherein the synapses of the plurality of neural cores are configured as a trained neural network [The array, including the synapses, are for training/implement a neural network.  Narayanan at “Generic architecture for on-chip learning” section; FIG. 2].

Regarding claims 10 and 20, taking claim 10 as exemplary, Narayanan and Liu teach the system of claim 1, wherein a first direction along the signal wires corresponds to forward propagation and a second direction along the signal wires corresponds to backpropogation [During forward propagation signals arrive at the West side of the blocks (i.e. left to right direction in FIG. 1) and during backpropagation Narayanan at 1st paragraph of “Forward propagation” section and 1st paragraph of “Backpropagation of errors” section; FIG. 2 and 3 and captions].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hasan et al., “High Throughput Neural Network based Embedding Streaming Multicore Processors”, teaches an architecture comprising a plurality of neural cores connected through a mesh network comprising a plurality of routers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123